Exhibit 99.1 E-mail from Benjamin Milk to LiveDeal, Inc. Board of Directors dated June 24, 2008 Rajesh and Fellow Board Members Thanks to you all for your contributions to the very good LiveDeal board discussions this week. I was very pleased to see that many of the governance and other issues that have concerned me over the past eighteen months, and which I repeatedly tried to advance under Dan Coury, have finally been embraced under the leadership of Mike Edelhart. However, I remain concerned that many other issues that have been raised, primarily by Joe Cunningham, have yet to be addressed. While I hope that such allegations will be investigated and found to be without merit, I do not believe that I am in a position to make a meaningful contribution to resolving these matters. Under the circumstances, I am resigning from the LiveDeal board of directors effective July 1. I wish you every success in revitalizing LiveDeal and growing the company’s presence on the internet. Benjamin
